                                     Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 1 of 52
IS 44 (Rev.02/19)                                                     CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose ofinitiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM)

I.(a) PLAINTIFFS                                                                                        DEFENDANTS
Ronald DiCola                                                                                         Robert Bosch Tool Corporation

 (b)     County of Residence of First Listed Plaintiff         y
                                                       Montgomer                                        County of Residence of First Listed Defendant
                          ( EXCEPTIN U.S. PLAINTIFF CASES)                                                                   (  IN U.S PLAINTIFF CASES ONLY)
                                                                                                        NOTE IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                THE TRACT OF LAND INVOLVED.

 (C) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (IfKnown)

Jason E. Fine, Esquire, J. Fine Law Group, Eight Penn Center,                                         Stephen A. Sheinen, Esquire, Goldberg Segalla LLP, 1700 Market St.,
1628 JFK Blvd., Ste. 2120, Philadelphia, PA, 19103, 267-888-2960                                      Suite 1418, Philadelphia, PA 19103, 267-519-6834
II. BASIS OF JURISDICTION(Place an "X"in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One Boxfor Plaintiff
                                                                                                   (For Diversity Cases Only)                                     and One Boxfor Defendant)
31     U.S. Government              0 3 Federal Question                                                                    PTF       DEF                                       PTF      DEF
         Plaintiff                        (U.S. Government Not a Party)                        Citizen of This State        g1        0 1    Incorporated or Principal Place     0 4 04
                                                                                                                                               ofBusiness In This State

3 2 U.S. Government                 ic 4 Diversity                                             Citizen of Another State         O 2   0 2 Incorporated and Principal Place     05      g5
       Defendant                          ( Indicate Citizenship ofParties in Item III)                                                      of Business In Another State

                                                                                               Citizen or Subject ofa           03    0 3    Foreign Nation                    06      06
                                                                                                 Foreign Country
IV. NATURE OF SUIT(Place an "X"in One Box Onl                                                .'
                                                                                                                                       Click here for: Nature ofSuit Code Descriptions.
          CONTRACT                                          TORTS                                 FORFEITURE/PENALTY                    BANKRUPTCY                   OTHER STATUTES            1
3 110 Insurance                      PERSONAL INJURY                PERSONAL INJURY           0 625 Drug Related Seizure                              0 375 False Claims Act
                                                                                                                                 0 422 Appeal 28 USC 158
3 120 Marine                       0 310 Airplane                 6 365 Personal Injury -           ofProperty 21 USC 881        0 423 Withdrawal     0 376 Qui Tam (31 USC
3 130 Miller Act                   0 315 Airplane Product               Product Liability     0 690 Other                              28 USC 157           3729(a))
3 140 Negotiable Instrument               Liability               0 367 Health Care/                                                                  0 400 State Reapportionment
3 150 Recovery of Overpayment      0 320 Assault, Libel &              Pharmaceutical                                        PROPERTY RIGHTS          0 410 Antitrust
     & Enforcement of Judgment            Slander                      Personal Injury                                     0 820 Copyrights           0 430 Banks and Banking
3 151 Medicare Act                 0 330 Federal Employers'            Product Liability                                   0 830 Patent               0 450 Commerce
3 152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                  0 835 Patent - Abbreviated 0 460 Deportation
      Student Loans                0 340 Marine                         Injury Product                                           New Drug Application 0 470 Racketeer Influenced and
    (Excludes Veterans)            0 345 Marine Product                 Liability                                          0 840 Trademark                  Corrupt Organizations
3 153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                  LABOR                  SOCIAL SECURITY          0 480 Consumer Credit
      of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud       0 710 Fair Labor Standards       0 861 H1A(1395ff)          0 485 Telephone Consumer
3 160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending         Act                       0 862 Black Lung(923)            Protection Act
3 190 Other Contract                    Product Liability         0 380 Other Personal    0 720 Labor/Management           0 863 DIWC/DIWW (405(g)) 0 490 Cable/Sat TV
3 195 Contract Product Liability   0 360 Other Personal                 Property Damage          Relations                 0 864 SSID Title XVI       0 850 Securities/Commodities/
3 196 Franchise                          Injury                   0 385 Property Damage   0 740 Railway Labor Act          0 865 RSI(405(g))                Exchange
                                   0 362 Personal Injury -             Product Liability  0 751 Family and Medical                                    0 890 Other Statutory Actions
                                         Medical Malpractice                                     Leave Act                                            0 891 Agricultural Acts
      REAL PROPERTY                    CIVIDRIGHTS                PRISONER PETITIONS 0 790 Other Labor Litigation            FEDERAL TAXiSUITS        0 893 Environmental Matters
3 210 Land Condemnation            0 440 Other Civil Rights         Habeas Corpus:        0 791 Employee Retirement        0 870 Taxes(U.S. Plaintiff 0 895 Freedom ofInformation
3 220 Foreclosure                  0 441 Voting                   0 463 Alien Detainee          Income Security Act              or Defendant)               Act
3 230 Rent Lease & Ejectment       0 442 Employment               0 510 Motions to Vacate                                  0 871 IRS—Third Party      0 896 Arbitration
3 240 Torts to Land                0 443 Housing/                      Sentence                                                  26 USC 7609          0 899 Administrative Procedure
3 245 Tort Product Liability             Accommodations           0 530 General                                                                             Act/Review or Appeal of
3 290 All Other Real Property      0 445 Amer. w/Disabilities -   0 535 Death Penalty            IMMIGRATION                                                Agency Decision
                                         Employment                 Other:                0 462 Naturalization Application                            0 950 Constitutionality of
                                   0 446 Amer. w/Disabilities -   0 540 Mandamus & Other 0 465 Other Immigration                                            State Statutes
                                         Other                    0 550 Civil Rights             Actions
                                   0 448 Education                0 555 Prison Condition
                                                                  0 560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an "X"in One Box Only)
   1   Original          X2 Removed from               O 3        Remanded from           0 4 Reinstated or0 5 Transferred from            0 6 Multidistrict           0 8 Multidistrict
       Proceeding           State Court                           Appellate Court             Reopened             Another District                 Litigation -           Litigation -
                                                                                                                 ( specif)y                         Transfer              Direct File
                                       Cite the U.S. Civil Statute under which you are filing(Do not citeJurisdictional statutes unless dlverslry):
                                        28 U.S.C. Section 1332
VI. CAUSE OF ACTION                    Brief description of cause:
                      Product Liability
VII. REQUESTED IN    ❑ CHECK IF THIS IS A CLASS ACTION                                            DEMAND $          in excess of           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                 $50,000.00                               JURY DEMAND:            0 Yes       XINo
VIII. RELATED CASE(S)
                      ( See instructions):
      IF ANY                               JUDGE                                                                                      DOCKET NUMBER


DATE    3I//Zoi&
FOR OFFIC USE ONLY
                                                                     SIGNA          OF TT RNEY OFNCORD
                                                                                                  /(A i
                                                                                                   1"          it

   RECEIPT #                    AMOUNT                                  APPLYING IFP                                    JUDGE                       MAG.JUDGE
                               Case 2:20-cv-01340-HB
                                                 UNITEDDocument  1 Filed
                                                       STATES DISTRICT    03/09/20 Page 2 of 52
                                                                       COURT
                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                   (to be used by counsel or pro se plaintiffto indicate the category ofthe casefor the purpose ofassignment to the appropriate calendar)

Address ofPlaintiff:
                                                                    530 Fairhill Road, Hatfield, PA 19440

Address of Defendant:
                                                         1800 West Central Road, Mount Prospect, IL 60056
Place of Accident, Incident or Transaction:
                                                                                    Philadelphia County, Pennsylvania


RELATED CASE,IFANY:

Case Number:                                                   Judge:                                                            Date Terminated:

Civil cases are deemed related when Yes is answered to any ofthe following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year                               Yes El             NoEl
      previously terminated action in this court?

2.    Does this case involve the same issue offact or grow out ofthe same transaction as a prior suit
      pending or within one year previously terminated action in this court?
                                                                                                                                     Yes   Li
3.    Does this case involve the validity or infringement of a patent already in suit or any earlier                                 Yes ❑              No El
      numbered case pending or within one year previously terminated action ofthis court?

4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                              Yes E]             No
      case filed by the same individual?

I certify that, to my knowledge, the within case 0is /           Ei is not    related to any case now pending or within one year previously terminated action in
this court usept as noted tbove.

DATE:       5/1D /2620                                                                     gae
                                                                        A orney-at-Law/Pro Se Plaintiff
                                                                                                                                                    61993
                                                                                                                                            Attorney I.D. #(ifapplicable)


CIVIL:(Place a .1 in one category only)

A.          Federal Question Cases:                                                      B.              Diversity Jurisdiction Cases:
                                                                                          DOEIDOCIDOEI




El 1. Indemnity Contract, Marine Contract, and All Other Contracts                                       1.   Insurance Contract and Other Contracts
11
:  2. FELA                                                                                               2.   Airplane Personal Injury
El 3. Jones Act-Personal Injury                                                                          3.   Assault, Defamation
El 4. Antitrust                                                                                          4.   Marine Personal Injury
   5. Patent                                                                                             5.   Motor Vehicle Personal Injury
   6. Labor-Management Relations                                                                         6.   Other Personal Injury (Please specify):
El 7. Civil Rights                                                                                       7.   Products Liability
El 8. Habeas Corpus                                                                                      8.   Products Liability — Asbestos
   9. Securities Act(s) Cases                                                                            9.   All other Diversity Cases
1E1 10. Social Security Review Cases
El 11. All other Federal Question Cases
                                                                                                              (Please spectfr):

       ( Please specifr):


                                                                        ARBITRATION CERTIFICATION
                                                (The effect ofthis certification is to remove the casefrom eligibilityfor arbitration.)

                                                           counsel ofrecord or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
             exceed the sum of$150,000.00 exclusive ofinterest and costs:

             Relief other than monetary damages is sought.


DATE:                                                                           Sign here if applicable
                                                                        Attorney-at-Law /Pro Se Plaintiff                                   Attorney I.D. #(ifapplicable)

NOTE: A trial de novo will be a trial by jury only ifthere has been compliance with F.R.C.P. 38.

Civ. 609(S 2018)
           Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 3 of 52


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       CASE MANAGEMENT TRACK DESIGNATION FORM

         Ronald DiCola                                                      CIVIL ACTION

                         v.

        Robert Bosch Tool Corporation                                       NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 ofthe plan setforth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.                           ()
(b) Social Security — Cases requesting review of a decision ofthe Secretary of Health
    and Human Services denying plaintiff Social Security Benefits. .                               ()
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )
(d) Asbestos — Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                              )
(e) Special Management — Cases that do not fall into tracks(a)through(d)that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side ofthis form for a detailed explanation of special
    management cases.)                                                                                 )
(f) Standard Management — Cases that do not fall into any one ofthe other tracks.                  (x)

                                                                  Defendant, Robert Bosch Tool Corporation
  31 Wino
 Date                                   ttorney-at-law                 Attorney for
        267-519-6834                     267-519-6801                ssheinen©goldbergsegalla.com

 Telephone                              FAX Number                     E-Mail Address


(Civ.660)10/02
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 4 of 52



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RONALD DICOLA,
                                         : NO.

 Plaintiff,

              V.
 ROBERT BOSCH TOOL
 CORPORATION,


 Defendant.



                NOTICE OF REMOVAL AND COPIES OF
                  ALL PROCESS AND PLEADINGS
        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Robert Bosch Tool Corporation("RBTC")submits the following

Notice of Removal from the Court of Common Pleas of the

Commonwealth of Pennsylvania, County of Philadelphia, the

Court in which the above-referenced matter is now pending, to the

United States District Court for the Eastern District of

Pennsylvania. In support of its Notice of Removal, RBTC states

as follows:




25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 5 of 52



        1.    This action arises out of an alleged November 13, 2017

 incident where Plaintiff, Ronald DiCola, contends he sustained

 personal injuries while using a table saw allegedly designed and

 manufactured by RBTC (See Plaintiffs Complaint, a true and

 correct copy of which is attached hereto as Exhibit "A.")

        2.    Plaintiff commenced this action on November 12, 2019

 by filing a Praecipe to Issue Writ of Summons in the Court of

 Common Pleas of the Commonwealth of Pennsylvania, County of

Philadelphia, November Term 2019, bearing docket number 1427

(See Exhibit "B").

        3.    Pursuant to 28 U.S.C. § 1446(a), RBTC attaches copies

of all process, pleadings and orders served upon it, including a true

and correct copy of Plaintiffs' Complaint, dated February 20, 2020.

(See Exhibit "C").

                        Timeliness of Removal

        4.    RBTC was served with the Complaint on February 20,

2020.




                                    2
25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 6 of 52



        5.    This Notice of Removal is being filed within thirty (30)

days after service of Plaintiffs Complaint, and is therefore timely

pursuant to 28 U.S.C. § 1446(b).

                        Amount in Controversy

        6.    A defendant's notice of removal need only include a

"plausible allegation" that the amount in controversy exceeds the

jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC

v. Owens, 135 S. Ct. 547, 554(2014)(citing 28 U.S.C. § 1446(a)).

        7.    "The amount in controversy is not measured by the low

end of an open-ended claim, but rather by a reasonable reading of

the value of the rights being litigated." Johnson v. Costco

 Wholesale, 1999 WL 740690 at 3 (E.D. Pa. Sept 22, 1999) (citing

Angus v. Shiley, Inc., 989 F.2d 142,146 (3rd Cir. 1993)). See also,

Marie v. Sears Auto Repair CM, 2011 WL 198465(ED. Pa. Jan. 20,

2011) (Court refused to remand where Plaintiff demanded an

amount "in excess of $50,000").

        8.    Here, Plaintiff claims that he suffered serious and

permanent injuries, including "nerve and ligament damage to right

hand/wrist requiring surgery, serious and severe scarring of the


                                    3
25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 7 of 52



right hand, limited range of motion of the right hand/wrist...." (Id.

at 116 and 12).

        9.    In Plaintiffs Complaint, he demanded an amount in

excess of $50,000, the arbitration limit in Pennsylvania. See 42

Pa.C.S. § 7361(b)(2); See also, Exhibit "A".

         10. In Plaintiffs Case Management Conference

Memorandum, Plaintiffs counsel demanded $800,000.00. (See

Exhibit "D").

        11.   Accordingly, based on a reasonable reading of the rights

being litigated, the amount in controversy in this case exceeds

$75,000, exclusive of interest and costs.

                        Diversity of Citizenship

        12. According to the Complaint, Plaintiff resides at 530

Fairhill Road, Hatfield, Pennsylvania 19440. (See Exhibit "A" at

¶1). Therefore, it is presumed that Plaintiff is a citizen of

Pennsylvania.

        13.   Defendant RBTC is a Delaware corporation with a

principal place of business in Illinois.




                                   4
25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 8 of 52



        14. Pursuant to 28 U.S.C. § 1332 (c)(1), diversity exists

because Plaintiff is a citizen of Pennsylvania and RBTC is a

citizen of Delaware and Illinois.

                           Plea for Removal

        15. 28 U.S.C. §1441(a) provides that a state court action

over which a district court of the United States would possess

original jurisdiction may be removed to the district court for the

district and division embracing the place where the state court

action is pending.

        16. There is diversity of citizenship and the amount in

controversy exceeds the jurisdictional requirement of seventy-five

thousand dollars ($75,000.00); therefore, this Court has subject

matter jurisdiction over this action pursuant to 28 U.S.C. §1332

and removal of this proceeding to this Court is proper pursuant to

28 U.S.C. §1441.

        17.   No properly joined defendant is a citizen of the forum

state of Pennsylvania such that removal is not precluded by 28

U.S.C. §1441(b)(2).

        18. Since the Philadelphia County Court of Common Pleas


                                    5
25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 9 of 52



is located within the Eastern District of Pennsylvania, removal of

this case to the United States District Court for the Eastern

District of Pennsylvania is proper because it is the "district and

division embracing the place where such action is pending." 28

U.S.C. §1441(a).

        19.   Written notice is being given to all parties and to the

Prothonotary of the Court of Common Pleas of the Commonwealth

of Pennsylvania, County of Philadelphia that this Notice of

Removal is being filed with this Court.

        WHEREFORE, Defendant, Robert Bosch Tool Corporation,

respectfully requests that the entire state court action under

November Term 2019 Docket No.1427, currently pending in the

Court of Common Pleas of the Commonwealth of Pennsylvania,

County of Philadelphia, be removed to this Court for all further




                                   6
25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 10 of 52



proceedings.

                                      GOLDBERG SEGALLA,LLP

                               BY:                  4
                                      ROBERT M. COOK, ESQUIRE
                                     (T) 609-986-1300
                                     (F) 609-986-1301
                                      STEPHEN A. SHEINEN, ESQ.
                                      1700 Market Street, Suite 1418
                                     Philadelphia, PA 19103-3907
                                     (T)267-519-6800
                                     (F)267-519-6801
                                      Attorneysfor Defendant
                                      Robert Bosch Tool Corporation
Date: )/q/ZOP




                                     7
25704389.v1
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 11 of 52




                      CERTIFICATE OF SERVICE

        I, Stephen A. Sheinen, hereby certify that this 9th day of

March 2020, a true and correct copy of the foregoing Notice of

Removal was served via Federal Express and the Court's ECF

System upon the following:

                        Jason E. Fine, Esquire
                        Michelle Mall, Esquire
                       J. Fine Law Group, P.C.
              1628 John F. Kennedy Boulevard, Suite 2120
                       Philadelphia, PA 19103
                        Attorneys for Plaintiff

                                        GOLDBERG SEGALLA LLP

                                  BY:              4' Abt24,1/4/
                                        ROBERTM COOK,ESQUIRE
                                        STEPHENA. SHEINEN,ESQUIRE
                                        Attorneysfor Defendant
                                        Robert Bosch Tool Corporation



 ate: 3/ /jNo
D




                                    8
25704389.v1
Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 12 of 52




EXHIBIT A
                                Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 13 of 52


 J. FINE LAW GROUP,P.C.                                                                                                Attorney forF1114                                               y the
 BY: Jason E. Fine, Esquire                                                                                            Ron DiColoffice                                                 corda
 Attorney ID#: 82452                                                                                                                                20                                 Pm
 Michelle Mall, Esquire
 Attorney ID#: 318100
 Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
 Philadelphia, PA 19103
(267)888-2960
 michelle@jfmelaw.com

RONALD DICOLA                                                                                           COURT OF COMMON PLEAS
530 Fairhill Road                                                                                       PHILADELPHIA COUNTY
Hatfield, PA 19440
                                                                                                         NOVEMBER TERM,2019
                                             Plaintiff,

               V.

                                                                                                         NO.: 191101427

ROBERT BOSCH TOOL
CORPORATION                                                                                              MAJOR NON-JURY
1800 West Central Road                                                                                   ASSESSMENT OF DAMAGES
Mount Prospect,IL 60056                                                                                  HEARING REQUIRED



                                             Defendant.



                                         NOTICK                                                                                      AVISO
  You have been sued in court. If you wish to defend against the claims set forth in the                     Le han demandado a usted en la corte. SI usted quiere defenderse de
  following pages, you must take action within twenty (20) days alter this Complaint &         estas demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias
  Notice are served, by entering a written appearance personally or by attorney and fil ing    deplazo al partir de la fecha de la demanda y la notificacion. Hace falta asentar una
  in writing with the court your defenses or objections to the claims set forth against you.   comparencia escrita o en persona o con un abogado y entregar a la corte en forma
  You are warned that if you fali to do so lhe case may procced without you and ajudgment      escrita sus defensas o sus objeciones a las demandas en contra de s persona. Sea
  may be entered against you by the Court without fiarther notice for any money claimed        avisado que si used no se defiende, la corte tomara medidas y puede continuar la
  in the complaint or for any other clairn or reliefrequested by the plaintiff. You may lose   demanda en contra suya sin previo aviso o notificacion. Ademas, la corte puede
  money or property or other rights importan to you.                                           decidir a favor del demandante y requiere que usted cumpla con todas las provisiones
                                                                                               de esta demanda. Usted puede perder u otros derechos importantes para usted.
 YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO                                                LLEVE         ESTSASS      DEMANDA           A     UN      ABOGADO
 NOT HAVE A LAWYER OR CANNOT AFFORD ONE,GO TO OR TELEPHONE                                     INMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE EL DINERO
 THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET                                      SUFICIENTE DE PAGAR TAL SERVICIO. VAYA EN PERSONA O LLAME
 LEGAL HELP.                                                                                   POR TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
                                                                                               ESCRITA ABAJO PAPA AVAERIGUAR DONDE SE PAEDE CONSEGUIR
                PHILADELPHIA COUNTY BAR ASSOCIATION                                            ASISTENCIA LEGAL.
                Lawyer Referral & Information Service
                One Reading Center, 1101 Market Streets, Philadelphia, Pennsylvania                          ASOCIACION DE LICENCIADOS DE FILADELFIA
                19107                                                                                        Servico De Referencia E Informacion Legal
               (215)238-1701                                                                                 One Reading Center, 1101 Market Streets, Filadelfia, Pennsylvania 19107
                                                                                                            (215)238-1701




                                                                                                                                                                             Case ID: 191101427
                Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 14 of 52

 J. FINE LAW GROUP,P.C.                                       Attorney for Plaintiff,
 BY: Jason E. Fine, Esquire                                   Ron DiCola
 Attorney ID#: 82452
 Michelle Mall, Esquire
 Attorney ID#: 318100
 Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
 Philadelphia, PA 19103
(267)888-2960
 michelle@jfinelaw.com

RONALD DICOLA                                       COURT OF COMMON PLEAS
530 Fairhill Road                                   PHILADELPHIA COUNTY
Hatfield,PA 19440
                                                    NOVEMBER TERM,2019
                      Plaintiff,

       v.
                                                    NO.: 191101427
ROBERT BOSCH TOOL
CORPORATION                                         MAJOR NON-JURY
1800 West Central Road                              ASSESSMENT OF DAMAGES
Mount Prospect,IL 60056                             HEARING REQUIRED



                      Defendant.


                            CIVIL ACTION COMPLAINT
                      NEGLIGENCE — 2P — PRODUCTS LIABILITY

       1.      Plaintiff, Ronald DiCola, is an adult individual, residing at the above-captioned

address.

       2.      Defendant, Robert Bosch Tool Corporation, is a corporation existing, operating,

and doing business under the laws of the Commonwealth of Pennsylvania which maintains its

principal place of business at the above-captioned address.

       3.      Defendant regularly does business in the Commonwealth of Pennsylvania and in

the County of Philadelphia.

       4.     Prior to and including November 13,2017,Defendant was regularly engaged in the



                                                                                        Case ID: 191101427
                  Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 15 of 52

business ofdesigning, manufacturing,selling, distributing, installing, setting up and servicing table

saws with plastic push sticks.

       5.       Defendant designed, manufactured, sold and placed into the stream ofcommerce a

Bosch table saw with plastic push sticks model # GTS 1031.

       6.       On or about November 13,2017, Plaintiff, Ronald Dicola, was pushing wood with

the plastic push stick through the table saw. As Plaintiff was pushing the wood through the table

saw,the plastic push stick hit the table saws blade causing the plastic push stick to shatter causing

plaintiff to sustain serious and permanent injuries more fully set forth herein.

       7.       At all times relevant hereto, the subject table saw with plastic push stick was being

used for purposes for which this machine was designed, manufactured, redesigned, modified,

altered and/or changed by Defendant.

       8.       At all relevant times hereto, Defendant acted by and through its agents, work

persons, employees and/or servants then and there acting within the course and scope of their

authority, duties and/or employment for Defendant.

                            COUNT I - NEGLIGENCE
               RONALD DICOLA V.ROBERT BOSCH TOOL CORPORATION

       9.       Plaintiff, incorporates herein, by reference thereto, all previous paragraphs as

though same were set forth at length herein.

        1 1.    The aforesaid accident was caused by the negligence, carelessness and/or

recklessness ofDefendant, acting as aforesaid, which negligence,carelessness and/or recklessness

consisted, inter alia,ofthe following:

      (a)       failing to properly design, develop, test, manufacture, fabricate,
                assemble, distribute and sell the subject Bosch table saw and plastic push
                stick;
      (b)       negligently manufacturing, fabricating, assembling and/or designing the
                subject Bosch table saw and plastic push stick;



                                                                                            Case ID: 191101427
              Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 16 of 52

(c) failing to incorporate on the subject Bosch table saw and plastic push stick
    proper and adequate safety measures for the product's foreseeable and
    intended          uses and foreseeable misuses;
(d) failing to provide proper and adequate training regarding the
    operation, use and safety of the subject Bosch table saw and plastic push
    stick;
(e) failing to properly and adequately test and inspect the subject Bosch table
    saw and           plastic push stick machine to determine whether it could be
    used without injuring its foreseeable users and operators;
(f) failing to provide adequate warnings, instructions, and directions
    regarding the safe use, operation, maintenance and servicing ofthe subject
    Bosch table saw and plastic push stick;
(g) issuing inadequate or incorrect instructions or warnings relative to the use
    and maintenance of the subject Bosch table saw and plastic push stick
     machine;
(h) failing to minimize, to the fullest extent possible, foreseeable
    ha7ards and risks of injury associated with the foreseeable uses and
    foreseeable misuses ofthe subject Bosch table saw and plastic push stick;
(i) failing to adequately assess and evaluate the dangers and hazards
     associated with the foreseeable uses and foreseeable misuses of the
     subject Bosch table saw and plastic push stick;
(j) failing to equip and/or redesign the subject Bosch table saw and plastic push
    stick with necessary safety features;
(k)  failing to timely and properly inspect the subject Bosch table saw and plastic
     push stick under the circumstances, both known and knowable to
     Defendant;
(1)  failing to make, require or recommend reasonable and necessary
     modifications to the subject Bosch table saw and plastic push stick under
     the circumstances;
(m) failing to conduct adequate studies, tests and field inspections;
(n)  conducting inadequate studies, tests and field inspections;
(o)  failing to provide every element necessary to make this product safe for
     its reasonably foreseeable uses and foreseeable misuses;
(p)  failing to properly equip the subject Bosch table saw and plastic push stick
     with proper failsafe devices, guards or other components, which would
     prevent injury to the machine's operators and users;
(q)  failing to properly equip the subject Bosch table saw and plastic push stick
     with the appropriate interlock device, which would prevent injury to the
      machine's operators and users;
(r)  failing to provide adequate guarding and other safety measures for the
     subject Bosch table saw and plastic push stick;
(s)  failing to properly train and instruct Plaintiff on the safe use and operation
      ofthe subject Bosch table saw and plastic push stick after it was designed
      and     manufactured by the Defendant;
(t)   failing to utilize proper and/or adequate materials and components in the
      manufacture, assembly, repair and/or rebuilding of the subject Bosch table



                                                                                 Case ID: 191101427
             Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 17 of 52

       saw and plastic push stick;
(u)    failing to discover or take the proper steps and measures to discover the
       existence of a dangerous, defective or hazardous        condition     in     the
       subject Bosch table saw and plastic push stick;
(v)    failing to redesign and/or install proper and suitable safety devices;
(w)    failing to include necessary, reasonable, appropriate and proper        devices
       in the design, fabrication, manufacture, assembly, distribution,           lease
       and/or sale ofthe subject  Bosch   table saw  and plastic push stick;
(x)    failing to timely institute a recall and/or inspection program to
       determine the existence and/or degree of product defect;
(y)    failing to timely or properly recall, repair or modify the subject Bosch table
       saw and plastic push stick to remedy defective or inadequate
       conditions, components or assemblies of same;
(z)    improperly designing the subject Bosch table saw such that there was access
       to unguarded moving parts;
(aa)   failing to use competent personnel, agents, servants, workmen,
       employees, contractors and/or subcontractors to design, fabricate,
       manufacture, install and assemble the subject Bosch table saw and plastic
       push stick and/or its assembly and/or its components;
(bb)   failing to maintain proper and adequate quality control or assurance
       procedures, inspections and/or monitoring in regard to          the      design,
       development, manufacture, assembly, installation,       distribution,  lease  or
       sale of the subject Bosch table saw and plastic push stick and/or its
       components;
(cc)   failing to properly and adequately warn Plaintiff ofthe dangers of the
       defective subject Bosch table saw and plastic push stick which
       Defendant knew or in the exercise of due care should have known
       existed;
(dd)   failing to timely or properly advise or notify foreseeable users of the
        subject Bosch table saw and plastic push stick not to use same under certain
        circumstances and conditions;
(ee)    failing to notify customers or users of the subject Bosch table saw and
        plastic push stick that same is dangerous and to expect hazards such as
        were involved in Plaintiff's incident;
(ff)    failing to comply with industry, local, state and/or federal standards,
        regulations, rules, ordinances and/or statutes concerning      or pertinent to
        the design, manufacture, assembly, sale, lease          and/or distribution of
        said Bosch table saw and plastic push stick and its component              parts
        under the circumstances;
(gg)    such other acts of negligence, carelessness, and/or recklessness as may be
        adduced through discovery; and
(hh)    doing any or all of the foregoing acts or omissions and subjecting
        Plaintiffto a substantially increased risk of harm.




                                                                                      Case ID: 191101427
                   Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 18 of 52

       12.     As the direct and proximate result of Defendant's negligence, Plaintiff sustained

severe and multiple injuries, both internal and external, to and about his body, and extremities

and/or the aggravation of pre-existing conditions thereto, if any, with injury to his bones,joints,

nerves and nervous system, including, but not limited to: nerve and ligament damage to right

hand/wrist requiring surgery, serious and severe scarring of the right hand, limited motion of the

right hand/wrist, internal injuries of an unknown nature, severe aches, pains, mental anxiety and

anguish, severe shock to his entire nervous system, exacerbation of all known and unknown pre-

existing medical conditions, if any, and other injuries that will represent a permanent and

substantial impairment ofPlaintiff's bodily functioning that substantially impairs Plaintiff's ability

to perform his daily life activities, and the full extent of which is not yet known.

        13.    As a further result of the said accident, Plaintiff has suffered severe pain, mental

anguish, humiliation, and embarrassment, and he will continue to suffer same for an indefinite

period oftime in the future

        14.     As a further result ofthe said accident, Plaintiff has and will probably in the future,

be obliged to receive and undergo medical attention which was or will be reasonable and necessary

arising from the aforesaid accident and will otherwise incur various expenditures for the injuries

he has suffered.

        15.     As a further result of the said accident, Plaintiff has incurred medical expenses,

including medical bills that were reasonable, necessary, and causally related to the aforesaid

accident as a result of the injuries he sustained in this accident.

        16.     As a further result of the said accident, Plaintiff has been unable to attend to his

daily chores, duties, and occupations, and he will be unable to do so for an indefinite time in the

future, all to his great financial detriment and loss.




                                                                                             Case ID: 191101427
                 Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 19 of 52

       17.     As a further result of the said accident, Plaintiff has and will suffer severe loss of

his earnings and/or impairment of his earning capacity.

       WHEREFORE, Plaintiff, Ronald DiCola, demands judgment in his favor and against

Defendant, Robert Bosch Tool Corporation,for compensatory damages in excess offifty-thousand

dollars($50,000)together with interest and costs of suit.

                        COUNT II — STRICT LIABILITY
             RONALD DICOLA V.ROBERT BOSCH TOOL CORPORATION

       18.     Plaintiff, incorporates herein, by reference thereto, all previous paragraphs as

though same were set forth at length herein.

       19.     The subject Bosch table saw with plastic push sticks model # GTS 1031 was

defective and in an unsafe condition when it left control of Defendant and was unsafe for its

reasonably foreseeable and intended uses.

       20.     The subject Bosch table saw with plastic push sticks model # GTS 1031was not

equipped with every element necessary to make it safe for its reasonably foreseeable and intended

uses when sold by Defendant.

       21.     The subject Bosch table saw with plastic push sticks model # GTS 1031was

unreasonably dangerous and defective pursuant to the doctrines of strict liability as established by

Pennsylvania law and Section 402A ofthe Restatement(Second)of Torts.

       22.     The subject Bosch table saw with plastic push sticks model # GTS 1031was in a

defective and unsafe condition because it was not equipped with guarding and/or other physical

barrier safety devises that prevent access to the moving parts ofthe machine.

       23.     The subject Bosch table saw with plastic push sticks model #GTS 1031 was not

equipped with every element necessary to make it safe for its reasonably foreseeable and intended

uses when placed into the stream ofcommerce by Defendant and sold to Plaintiff's brother.



                                                                                            Case ID: 191101427
                   Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 20 of 52

       24.     As a direct and proximate result of the defective condition of the subject Bosch

table saw with plastic push sticks model #GTS 1031, Plaintiff sustained severe and multiple

injuries, both internal and external, to and about his body, and extremities and/or the aggravation

of pre-existing conditions thereto, if any, with injury to his bones, joints, nerves and nervous

system, including, but not limited to: nerve and ligament damage to right hand/wrist requiring

surgery, serious and severe scarring of the right hand, limited motion of the right hand/wrist,

internal injuries of an unknown nature, severe aches, pains, mental anxiety and anguish, severe

shock to his entire nervous system, exacerbation of all known and unknown pre-existing medical

conditions, if any, and other injuries that will represent a permanent and substantial impairment of

Plaintiffs bodily functioning that substantially impairs Plaintiff's ability to perform his daily life

activities, and the full extent of which is not yet known.

       25.     As a further result of the said accident, Plaintiff has suffered severe pain, mental

anguish, humiliation, and embarrassment, and he will continue to suffer same for an indefinite

period oftime in the future

        26.     As a further result ofthe said accident, Plaintiff has and will probably in the future,

be obliged to receive and undergo medical attention which was or will be reasonable and necessary

arising from the aforesaid accident and will otherwise incur various expenditures for the injuries

he has suffered.

        27.     As a further result of the said accident, Plaintiff has incurred medical expenses,

including medical bills that were reasonable, necessary, and causally related to the aforesaid

accident as a result ofthe injuries he sustained in this accident.




                                                                                             Case ID: 191101427
                  Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 21 of 52

        28.     As a further result of the said accident, Plaintiff has been unable to attend to his

daily chores, duties, and occupations, and he will be unable to do so for an indefinite time in the

future, all to his great financial detriment and loss.

        29.     As a further result of the said accident, Plaintiff has and will suffer severe loss of

his earnings and/or impairment of his earning capacity.

        WHEREFORE, Plaintiff, Ronald DiCola, demands judgment in his favor and against

Defendant, Robert Bosch Tool Corporation,for compensatory damages in excess offifty-thousand

dollars($50,000)together with interest and costs of suit.




                                                J.FINE LAW GROUP,P.C.



                                        BY:     /s/Jasone E. Fine
                                                JASON E. FINE,ESQUIRE
                                                MICHELLE MALL,ESQUIRE
                                                Attorneys for Plaintiff



Dated: February 20,2020




                                                                                             Case ID: 191101427
                  Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 22 of 52

                                        VERIFICATION

       I,Jason E. Fine, Esquire, hereby verify that I am counsel for plaintiff, and herein states that

the statements in the foregoing Civil Action Complaint are true and correct to the best of my

knowledge, information and belief. I am making this Verification on behalf of plaintiff. I

acknowledge that the foregoing Verification is made subject to the penalties of 18 Pa.C.S.A. §

4904 relating to unsworn falsification to authorities.



                                              /s/Jason E. Fine
                                               JASON E. FINE,ESQUIRE




                                                                                             Case ID: 191101427
Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 23 of 52




EXHIBIT B
                         Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 24 of 52

       Court of Common Pleas of Philadelphia County                                                                                   11;;Te.(i      , '1107.! 5?
                                                                                                                                                    1!V                               L:4;z1'
                     Trial Division                                                                                                        .;-

                       Civil Cover Sheet
PLAINTIFF'S NAME                                                                        DEFENDANTS NAME
 RONALD DICOLA                                                                               ROBERT BOSCH TOOL CORPORATION


PLAINTIFF'S ADDRESS                                                                     DEFENDANT'S ADDRESS
 530 FAIRHILL ROAD                                                                        1800 WEST CENTRAL ROAD

 HATFIELD PA 19440                                                                           MOUNT PROSPECT IL 60056


PLAINIIFF'S NAME                                                                        DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                                     DEFENDANTS ADDRESS




PLAINTIFF'S NAME                                                                            DEFENDANTS NAME




PLAINTIFF'S ADDRESS                                                                         DEFENDANTS ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAI NUMBER OF DEFENDANTS               COMMENCEMENT OF ACTION
                                                                                     Pottplatint                         El vetilion Action                   ❑     Nolicc or Ai,pv.,1
                   1                                                                  NV,Ot,of u           n                 Transfer From Other Jurisdictions

AMOUNT IN CONTROVERSY          COURT PROGRAMS

                               El Arbitration                DittaR                             ••"' • ,   ;••           LLI;Tommeree                         O Settlement
0 S50,000.00 or less           El Jur)                      ,  10604ctitin                                               0 Minor Court Appeal                 O Mmors
toMare than S50.000.00          21 Non Jur),
                               1-
                                                                 —tt
                                                                       telitioh                                              Statutor) Appeals                CI      I) Sur% 1%:11

                              0 Other           •                      •
CASE I YPE AND CODE

  2P - PRODUCT LIABILITY                                               .•                            : ,a"
                                                J        •" •▪                    • • :••         (,"          L.;
                                                                                                                     -                 ^
                                         f                   •                                                            _ • t ,     •
STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                 RLED                                                               IS CASE SUBJECT TO
                                                                                                                                                  COORDINATION ORDER')
                                                                             PROPROM                                                                          YES           NO


                                                                          NOV 12 2019
                                                                              A. SILIGRINI

TO TIIE PROTIIONOTARY:
 K indly enter my appearance on behalf of PlaintitT/Petitioner/Appellant: RONALD DICOLA
 Papers may he served at the address set forth below.

 NAME OF PLAINTIFF'S/PETITIONER'S/APPELI ANTS ATTORNEY                                      ADDRESS
                                                                                             J FINE LAW GROUP, LLC
  JASON E. FINE
                                                                                             1628 JFK BOULEVARD
 PRONE NUMBER                            FAX NUMBER
                                                                                             SUITE 2120
   ( 267)888 - 2960                      ( 267)687 - 7018


 SUPREME COURT IDENTIFICATION NO                                                            E-MAIL ADDRESS

   8 2452                                                                                     f ilings@jfinelaw.com

 SIGNATURE OF FILING ATTORNEY OR PARTY                                                      DATE SUBMITTED

   JASON FINE                                                                                Tuesday, November 12, 2019, 04:07 pm

                                                    FINAL COPY (Approved by the Prothonotary Clerk)
         Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 25 of 52



                                                                                    ----01 64
                                                                                    011     •A.„
 J. FINE LAW GROUP,P.C.                                   Attorney forFcliairciti
                                                                                              tl by the
 BY: Jason E. Fine, Esquire                               Ron DiColaoffice                        cords
 Attorney ID#: 82452                                                       12                     pm
 Michelle Mall, Esquire
 Attorney ID#: 318100
 Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
 Philadelphia, PA 19103
(267)888-2960
 michelle@jfinelaw.com

RONALD DICOLA                                     COURT OF COMMON PLEAS
530 Fairhill Road                                 PHILADELPHIA COUNTY
Hatfield, PA 19440
                                                   NOVEMBER TERM,2019
                      Plaintiff,
        V.
                                                   NO.:

ROBERT BOSCH TOOL
CORPORATION                                        MAJOR NON-JURY
1800 West Central Road                             ASSESSMENT OF DAMAGP.S
Mount Prospect,IL 60056                            HEARING REQUIRED



                      Defendant.


                       PRAECIPE TO ISSUE WRIT OF SUMMONS


 TO THE PROTHONOTARY:

        Kindly issue the attached Writ of Summons against all named Defendant in the above
 captioned matter.




                                           /s/
                                           JASON E. FINE,ESQUIRE
                                           MICHELLE MALL,ESQUIRE
                                           Attorneys for Plaintiff

 Date: November 12, 2019




                                                                                          Case ID: 191 101427
                      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 26 of 52

                                                                                                      Summons
                                                                                                       Citacion

                                             Connuoitivealtfi of Vpnitoplibattia
                                                 COUNTY OF PHILADELPHIA



         Ronald Dicola                                                COURT OF COMMON PLEAS
        Plaintiff
                                                                                     Tenn, 20 19

                                vs.
                                                                      No.

         Robert Bosch Tool Corporation
        Defendant



          To'
             Robert Bosch Tool Corporation
             1 800 West Central Road

             Mount Prospect,IL 60056



                                                   Writ of Summons

             You are notified that the Plaintiff
             Usted esta avisado gue el demandante
             Ronald Dicola




             Has(have)commenced an action against you.
             Ha Than)iniciado una action en contra suya.




                                                              ERIC FEDER
                                                              Director, Office ofJudicial Reck)


                                                              By:

                                                              Date:

10-208(Rev.6/14

         1 Name(s)of Defendants)
         2
           Name(s) of PlaintIff(s)                                                                 Case ID: 191 101427
                     Court of Common Pleas
                                         Term,20

                            No.




                     Ronald Dicola
                     Plaintzff
                                       VS.


                     Robert Bosch Tool Corporation
                     Defendant




                             SUMMONS
                                                     Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 27 of 52




161101tZL :GI aSUD
Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 28 of 52




EXHIBIT C
                      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 29 of 52

       Court of Common Pleas of Philadelphia County                                            For Prothonolary Use Only(DocketN urnlm)
                     Trial Division
                                                                          1:... ,. NOVEREBERIMM) y
                   Civil Cover Sheet                                        E-FIling Number 1911026110 7-.
                                                                                                                            ,901427
                                                                                                                         :;Ii:
                                                                                                                             ij

PLAINTIFFS NAME                                                            DEFENDANTS NAME
 RONALD DICOLA                                                               ROBERT BOSCH TOOL CORPORATION


PLAINTIFFS ADDRESS                                                         DEFENDANTS ADDRESS
 530 FAIRHILL ROAD                                                           1800 WEST CENTRAL ROAD
 HATFIELD PA 19440                                                           MOUNT PROSPECT IL 60056


PLAINTIFF'S NAME                                                          . DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                        DEFENDANTS ADDRESS




PLAINTIFF'S NAME                                                           DEFENDANTS NAME




PLAINTIFF'S ADDRESS                                                        DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS       COMMENCEMENT OF ACTION
                                                                     ❑    Complaint         0Petition Action                  0 Notice of Appeal
               1                                     1
                                                                     ll   Writ ofSummons    0Transfer From Other Jurisdictions

AMOUNT IN CONTROVERSY          COURT PROGRAMS

                              0 Arbitration                0 Mass Tort                      0 Commerce                        O   Settlement
0 $50,000.00 or less          0 Jury                       0 Savings Action                 0 Minor Court Appeal              O   Minors
al More than $50,000.00            Non-Jury                0 Petition                       0 Statutory Appeals               ❑   W/D/Survival
                              0 Other:
CASE TYPE AND CODE

  2P - PRODUCT LIABILITY


STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)         SLED                                     IS CASE SUBJECT TO
                                                                                                                COORDINATION ORDER?
                                                                     PROPROTHY                                              YES            NO


                                                                  NOV 12 2019
                                                                     A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: RONALD DICOLA
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

  JASON E. FINE                                                             J FINE LAW GROUP, LLC
                                                                            1628 JFK BOULEVARD
PHONE NUMBER                            FAX NUMBER
                                                                            SUITE 2120
  (267)888-2960                       I (267)687-7018

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

  82452                                                                     filings@jfinelaw.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED

  JASON     FINE
                                                                            Tuesday, November 12, 2019, 04:07 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
       Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 30 of 52




 J. FINE LAW GROUP,P.C.                                 Attorney for Vaintiff,
                                                                   giFa1ed and ,A5tAatati by the
 BY: Jason E. Fine, Esquire                             Ron DiColOffice         u gh 1S?pcords
 Attorney ID#:82452                                                   12            1      4 pm
 Michelle Mall, Esquire
 Attorney ID#: 318100                                                         gismos‘
 Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
Philadelphia,PA 19103
(267)888-2960
 michelle@jfinelaw.com

RONALD DICOLA                                    COURT OF COMMON PLEAS
530 Fairhill Road                                PHILADELPHIA COUNTY
Hatfield,PA 19440
                                                 NOVEMBER TERM,2019
                     Plaintiff,

        v.
                                                 NO.:

ROBERT BOSCH TOOL
CORPORATION                                      MAJOR NON-JURY
1800 West Central Road                           ASSESSMENT OF DAMAGES
Mount Prospect,IL 60056                          HEARING REQUIRED



                     Defendant.


                      PRAECIPE TO ISSUE WRIT OF SUMMONS


TO THE PROTHONOTARY:

       Kindly issue the attached Writ ofSummons against all named Defendant in the above
captioned matter.




                                          /s/
                                          JASON E. FINE, ESQUIRE
                                          MICHELLE MALL,ESQUIRE
                                          Attorneys for Plaintiff

Date: November 12,2019




                                                                                    Case ID: 191101427
                   Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 31 of 52

                                                                                                                                Summons
                                                                                                                                 Citation

                                           Conintonivealtb of VeniSpibania
                                               COUNTY OF PHILADELPHIA



         Ronald Dicola                                                COURT OF COMMON PLEAS
         Plaint
                                                                                            Term, 20 19

                               vs.
                                                                     No.
         Robert Bosch Tool Corporation
         Defendant



          Toi
           Robert Bosch Tool Corporation
           1800 West Central Road

           Mount Prospect,IL 60056



                                                Writ of Summons

          You are notified that the Plaintiff2
          Usted esta avisado que el demandante
          Ronald Dicola




          Has(have)commenced an action against you.
          Ha(han)iniciado una action en contra suya.




                                                          ERIC FEDER                        ,,. --,---,---:---------------,,,,,,_
                                                          Director, Office ofJudicial Recordt          .011N8ri,-,...
                                                                                                 "'it4ts.,'"---
                                                                                                              ----
                                                                                                               -
                                                                                                              '74
                                                                                                 i,Ir-„t N •\
                                                                                                                _-------- t

                                                          Date:                                                                (e..[•i loc h
                                                                                                                             lr:- b ar

10-208(Rev.6/14


         1 Name(s)of Defendant(s)
                                                                                                        N-. 1Ppille.14,1/
                                                                                                                        „
          Name(s) of Plaintiffs)                                                                                         Case ID: 191 101427
             Court of Common Pleas
                                 Term,20

                     No.




             Ronald Dicola
             Plaintiff
                               vs.


             Robert Bosch Tool Corporation
             Defendant




                     SUMMONS
                                             Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 32 of 52




HC: ?s'D
LZtIOT I6I
                     Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 33 of 52

                                                           AFFIDAVIT OF SERVICE

   Case:             Court:                                            County:
   191101 427        P hiladelphia Court of Common Pleas
                                                                       P hiladelphia
   Plaintiff / Petitioner:
                                                                       Defendant / Respondent:°"-i
   Ronald Dicola
                                                                       Robert Bosch Tool Corporation25
   Received by:
                                                                       For:
   Legal-Ease Enterprises
                                                                      J. Fine Law Group, LLC
  To be served upon:
  Robert Bosch Tool Corporation

 I, Nadia Tursi, being duly sworn, depose and say: I am over the
                                                                 age of 18 years and not a party to this action, and that within the
 boundaries of the state where service was effected, I was authorize
                                                                     d by law to make service of the documents and informed said person
 the contents herein                                                                                                                    of

 Recipient Name / Address: Robert Bosch Tool Corporation, Company: 1800
                                                                        W Central Rd, Mount Prospect, IL 60056
 Manner of Service:        Mail, Nov 20, 2019, 7:41 am EST
Documents:                    Cover Sheet, Writ of Summons

Additional Comments:
1)Successful Attempt: Nov 20, 2019, 7:41 am EST at Company: 1800 W Central
                                                                           Rd, Mount Prospect, IL 60056 received by Robert Bosch Tool
Corporation.
Certified mail. See the attached.




                                           11/25/2019
Nadia Tursi                                Date

Legal-Ease Enterprises
6137 Mulberry Street, #1
Philadelphia, PA 19135




                                                                                                                     Case ID: 191101427
      Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 34 of 52




                                                                   itusbassi*rerraiik7.64isragna

                                        CUTBC111::: TRACKINC;                                      FEES                          ,.
                                        9e =:•189988 15:9
                                                                                                Postage per piece                      $1 150
                                        R ETURN RECEIPT TRACKING NUMBER
                                        9433 51 IS 995E 1829 MD 98                              Certified Fee                          53 500
                                                                                                Return Receipt Fee                     $2800
                                                                                                   Total Postage & Feet:.              57.450



                                                   ADDRESS TO




                                          Robert Bosch Tool Corporation
                                          1600 W Centre! Rd                                                     Postmark
                                                                                                                  - ere
                                          Mount Prospect IL 60056-2230


                                    n,Aorvawasetwectsziwowr3swrroletwr               mbe        t1tualee,C       OLtsefrRuaRePRTNrat              tinscoN317




    SENDER' COMPLEIL: THIS SECTION
                                                                                COMPLETE THIS SECTION ON
                                                   OY                                                    DELIVERY
„ p'Ensine ffeins.1, 2. and 3 are completed                                     A.Signature:(CI Addressee era
                                                                                                                        Agent)
     ‘ „„,                                               • s•
    AtSigitylis card to the back of the
• „Otte frmtif space permits.           mallplece, or on
                                                                                X Al
                                                                                   /
                                                                                B. Received By:(Printed
          •                                                                 I
                                                                                                        Name)           C. Date of Delivery
  de"                                                                                •

    1 Article Addressed to:
                                                                            1.1s    delivery address different from Item 1?
                                                                                                                                        o
                                                                                 N YES,enter delivery address                    Aes
                       D,-Ner.h                                                                                below:            0No
                    L 1-/L-i•-•%.06 1   I /
                                          1
                                          4"...1                     I

        1800 \AI Central F;ti
        Mount Prospect IL 60056-2230




     lilld                              1111 111[
                   9490 9118 5956 1329 8600 98
                                                                            3. Service Type


                                                                                      ,
                                                                                      v .. Cortired hla:117




  2
  .Article Number (Transferfrom service
                                          label)
       94'4 71 t8 905.5 132: EE0C
 PS Form 3811 Facsimile, My 2015(SDC
                                        3930)
                                                                                                                  Domestic Return itecelpt




                                                                                                                                                Case ID: 191101427
    Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 35 of 52




                                                                                 iti6
                                                                                    ."
                                                                                     -1--,
                                                                                       ----Ner
                                                                                           ---
                                                                                             ----11,\„.
GOLDBERG SEGALLA LLP                                     Attorneys for 1.401496100 A s ,11\:,!3y the
BY: ROBERT M.COOK,ESQUIRE                                Robert BoschoTeaciin01/r .....0.s I ...i,► gilecords
                                                                                              i..44ialb; pm
ATTORNEY ID NO: 80290                                                         06 04.4 ' ”
BY: STEPHEN A.SHEINEN,ESQUIRE
ATTORNEY ID NO: 61993
PO BOX 360,BUFFALO,NY 14201
1700 MARKET STREET,SUITE 1418
PHILADELPHIA,PA 19103-3907
T: 267.519.6800
F: 267.519.6801
Email: rcook@goldbergsegalla.com
       ssheinen®goldbergsegalla.com

 RONALD DICOLA,                                             PHILADELPHIA COUNTY
                                                            COURT OF COMMON PLEAS
                                       Plaintiff,
                                                            NOVEMBER TERM, 2019

              V.
                                                            NO.: 01427
 ROBERT BOSCH TOOL CORPORATION,

                                       Defendant.



                   ENTRY OF APPEARANCES AND JURY DEMAND

TO THE PROTHONOTARY:

          Kindly enter the appearances of Stephen A. Sheinen, Esquire and Robert M.

Cook, Esquire on behalf of Defendant, Robert Bosch Tool Corporation, in the above

matter.

          A jury trial of twelve (12) jurors is demanded.

                                                        GOLDBERG SEGALLA LLP

                                                         /s/StephienA. Sheinen
                                                    By: ROBERT M. COOK, ESQUIRE
                                                        STEPHENA. SHEINEN, ESQUIRE
                                                        Attorneys for Defendant
                                                        Robert Bosch Tool Corporation
Date: 2/6/2020



25365309.v1
                                                                                            Case ID: 191101427
    Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 36 of 52




                            CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of February, 2020, a true and correct copy of

the within Entry of Appearances and Jury Demand was filed with the Court and served

upon the following counsel and parties in the manner outlined below:

                                  Via the ECF System:

                                 Jason E. Fine, Esquire
                                 Michelle Mall, Esquire
                                J. Fine Law Group, P.C.
                             Eight Penn Center, Suite 2120
                            1628 John F. Kennedy Boulevard
                               Philadelphia, PA 19103
                                 Attorneysfor Plaintiff



                                                    GOLDBERG SEGALLA LLP

                                                    /s/Stephen A.Siteinen
                                                By: ROBERT M COOK,ESQUIRE
                                                    STEPHEN A. SHEINEN, ESQUIRE
                                                    Attorneysfor Defendant
                                                    Robert Bosch Tool Corporation



Date: 2/6/2020




                                            2
25365309.v1
                                                                                     Case ID: 191101427
               Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 37 of 52



                                                                                                                                      ,          0911er,4         ;\
                                                                                                                                          z ,;k*,,,
                                                                                                                                          ,       ,,W -,
 J. FINE LAW GROUP,P.C.                                                                                              Attorney forpril~0.   hef ---,,,-.--- - std:,'
                                                                                                                                                   A •.....,-_-.-.-1 ,,, ,,, by the
 BY: Jason E. Fine, Esquire                                                                                          Ron DiColoffi2coe ,,4? ,1,,                          ffixibc
                                                                                                                                                                      'l,.,    ,, ords
                                                                                                                                                                        ü ,,
 Attorney ID#: 82452                                                                                                                                                         gP 19 PM
                                                                                                                                                                 .9, ,,,,,. 7,<" .-
 Michelle Mall, Esquire                                                                                                                                         , ' -,~oA:i
                                                                                                                                                               P~
                                                                                                                                                               '
                                                                                                                                                                                 ,  o/
                                                                                                                                                                                      %,
 Attomey ID#: 318100
 Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
 Philadelphia, PA 19103
(267)888-2960
 michelle@jfinelaw.com

RONALD DICOLA                                                                                          COURT OF COMMON PLEAS
530 Fairhill Road                                                                                      PHILADELPHIA COUNTY
Hatfield,PA 19440
                                                                                                       NOVEMBER TERM,2019
                                            Plaintiff,


                                                                                                       NO.: 191101427

 ROBERT BOSCH TOOL
 CORPORATION                                                                                           MAJOR NON-JURY
 1800 West Central Road                                                                                ASSESSMENT OF DAMAGES
 Mount Prospect,IL 60056                                                                               HEARING REQUIRED



                                             Defendant.



                                         NOTICE                                                                                     AVISO
  You have been sued in court. If you wish lo defend agitan( the claims set forth in the                    Le han demandado a usted en Ia corte. Si usted quiere defenderse de
  following pages, you must takc action within twenty (20) days after this Complaint &        estas demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias
  Notice are serme!, by catering a written appearance personally or by attomey and fi ling    deplazo al partir de la fecha de Ia demanda y la notlficacion. Hace falta asentar una
  in writing with lhe couu your defenses or objections lo lhe claims set forth against you.   comparencia escrita o en persona o con un abogado y entregar a la corte en forma
  You are wamed thal if you fail lo do so the case may procced without you and ajudgment      escrita sus defensas o sus objeciones a Ias demandas en contra de s persona. Sea
  may be enterad against you by the Coun without further notice for any moncy claimed         avisado que si used no se defiende, Ia corte tomara medidas y puede continuar la
  in the complaint or for any other claim or refiefrequested by the plaintiff. You may lose   demanda en contra suya sin previo aviso o notificacion. Ademas, la corte puede
  money or property or other righls imponant to you.                                          decidir a favor del demandante y requiere que usted cumpla con todas las provisiones
                                                                                              de esta demanda. Usted puede perder u otros derechos Importantes para usted.
  YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.IF YOU DO                                                LLEVE        ESTSASS       DEMANDA          A     UN       ABOGADO
  NOT HAVE A LAWYER OR CANNOT AFFORD ONE,GO TO OR TELEPHONE                                   INMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE EL DINERO
  THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET                                    SUFICIENTE DE PAGAR TAL SERVICIO. VAYA EN PERSONA O LLAME
  LEGAL HELP.                                                                                 POR TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
                                                                                              ESCRITA ABAJO PAPA AVAERIGUAR DONDE SE PAEDE CONSEGUIR
                 PHILADELPHIA COUNTY BAR ASSOCIATION                                          ASISTENCIA LEGAL.
                 Lawyer Referral & Information Service
                 One Reading Cerner, 1101 Market Streets, Philadelphia, Pennsylvania                        ASOCIACION DE LICENCIADOS DE FILADELFIA
                 19107                                                                                      Scrvico De Referencia E lnformacion Legal
                (215)238-1701                                                                               One Reading Center, 1101 Market Streets, Filadelfia, Pennsylvania 19107
                                                                                                           (215)238-1701




                                                                                                                                                                             Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 38 of 52




 J. FINE LAW GROUP,P.C.                                        Attorney for Plaintiff,
 BY: Jason E. Fine, Esquire                                    Ron DiCola
 Attorney ID#: 82452
 Michelle Mall, Esquire
 Attorney ID#: 318100
 Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
 Philadelphia, PA 19103
(267)888-2960
 michelle@jfinelaw.com

 RONALD DICOLA                                       COURT OF COMMON PLEAS
 530 Fairhill Road                                   PHILADELPHIA COUNTY
 Hatfield, PA 19440
                                                     NOVEMBER TERM,2019
                       Plaintiff,

        V.
                                                     NO.: 191101427

 ROBERT BOSCH TOOL
 CORPORATION                                         MAJOR NON-JURY
 1800 West Central Road                              ASSESSMENT OF DAMAGES
 Mount Prospect,IL 60056                             HEARING REQUIRED



                       Defendant.


                             CIVIL ACTION COMPLAINT
                       NEGLIGENCE — 2P — PRODUCTS LIABILITY

        1.     Plaintiff, Ronald DiCola, is an adult individual, residing at the above-captioned

 address.

        2.      Defendant, Robert Bosch Tool Corporation, is a corporation existing, operating,

 and doing business under the laws of the Commonwealth of Pennsylvania which maintains its

 principal place of business at the above-captioned address.

        3.      Defendant regularly does business in the Commonwealth of Pennsylvania and in

 the County ofPhiladelphia.

        4.      Prior to and including November 13, 2017,Defendant was regularly engaged in the




                                                                                         Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 39 of 52




business ofdesigning, manufacturing,selling, distributing, installing, setting up and servicing table

saws with plastic push sticks.

        5.      Defendant designed, manufactured, sold and placed into the stream of commerce a

Bosch table saw with plastic push sticks model # GTS 1031.

       6.       On or about November 13, 2017, Plaintiff, Ronald Dicola, was pushing wood with

the plastic push stick through the table saw. As Plaintiff was pushing the wood through the table

saw,the plastic push stick hit the table saws blade causing the plastic push stick to shatter causing

plaintiff to sustain serious and permanent injuries more fully set forth herein.

       7.       At all times relevant hereto, the subject table saw with plastic push stick was being

used for purposes for which this machine was designed, manufactured, redesigned, modified,

altered and/or changed by Defendant.

       8.       At all relevant times hereto, Defendant acted by and through its agents, work

persons, employees and/or servants then and there acting within the course and scope of their

authority, duties and/or employment for Defendant.

                            COUNT I - NEGLIGENCE
               RONALD DICOLA V.ROBERT BOSCH TOOL CORPORATION

       9.       Plaintiff, incorporates herein, by reference thereto, all previous paragraphs as

though same were set forth at length herein.

        1 1.    The aforesaid accident was caused by the negligence, carelessness and/or

recklessness ofDefendant, acting as aforesaid, which negligence, carelessness and/or recklessness

consisted, inter alia, of the following:

      (a)       failing to properly design, develop, test, manufacture, fabricate,
                assemble, distribute and sell the subject Bosch table saw and plastic push
                stick;
      (b)       negligently manufacturing, fabricating, assembling and/or designing the
                subject Bosch table saw and plastic push stick;



                                                                                           Case ID: 191101427
 Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 40 of 52




(c)   failing to incorporate on the subject Bosch table saw and plastic push stick
      proper and adequate safety measures for the product's foreseeable and
      intended         uses and foreseeable misuses;
(d)   failing to provide proper and adequate training regarding the
      operation, use and safety of the subject Bosch table saw and plastic push
      stick;
(e)   failing to properly and adequately test and inspect the subject Bosch table
      saw and          plastic push stick machine to determine whether it could be
      used without injuring its foreseeable users and operators;
(f)   failing to provide adequate warnings, instructions, and directions
      regarding the safe use, operation, maintenance and servicing ofthe subject
      Bosch table saw and plastic push stick;
(g)   issuing inadequate or incorrect instructions or warnings relative to the use
      and maintenance of the subject Bosch table saw and plastic push stick
      machine;
(h)   failing to minimize, to the fullest extent possible, foreseeable
      hazards and risks of injury associated with the foreseeable uses and
      foreseeable misuses ofthe subject Bosch table saw and plastic push stick;
      failing to adequately assess and evaluate the dangers and hazards
      associated with the foreseeable uses and foreseeable misuses of the
      subject Bosch table saw and plastic push stick;
(j)   failing to equip and/or redesign the subject Bosch table saw and plastic push
      stick with necessary safety features;
(k)   failing to timely and properly inspect the subject Bosch table saw and plastic
      push stick under the circumstances, both known and knowable to
      Defendant;
(1)   failing to make, require or recommend reasonable and necessary
      modifications to the subject Bosch table saw and plastic push stick under
      the circumstances;
(m)   failing to conduct adequate studies, tests and field inspections;
(n)   conducting inadequate studies, tests and field inspections;
(o)   failing to provide every element necessary to make this product        safe for
      its reasonably foreseeable uses and foreseeable misuses;
(p)   failing to properly equip the subject Bosch table saw and plastic push stick
      with proper failsafe devices, guards or other components, which would
      prevent injury to the machine's operators and users;
(q)   failing to properly equip the subject Bosch table saw and plastic push stick
      with the appropriate interlock device, which would prevent injury to the
      machine's operators and users;
(r)   failing to provide adequate guarding and other safety measures for the
      subject Bosch table saw and plastic push stick;
(s)   failing to properly train and instruct Plaintiff on the safe use and operation
      of the subject Bosch table saw and plastic push stick after it was designed
      and      manufactured by the Defendant;
(t)   failing to utilize proper and/or adequate materials and components in the
      manufacture, assembly, repair and/or rebuilding ofthe subject Bosch table



                                                                                   Case ID: 191101427
 Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 41 of 52




       saw and plastic push stick;
(u)    failing to discover or take the proper steps and measures to discover the
       existence of a dangerous, defective or hazardous        condition    in    the
       subject Bosch table saw and plastic push stick;
(v)    failing to redesign and/or install proper and suitable safety devices;
(w)    failing to include necessary, reasonable, appropriate and proper       devices
       in the design, fabrication, manufacture, assembly, distribution,         lease
       and/or sale ofthe subject Bosch table saw and plastic push stick;
(x)    failing to timely institute a recall and/or inspection program to
       determine the existence and/or degree of product defect;
(y)    failing to timely or properly recall, repair or modify the subject Bosch table
       saw and plastic push stick to remedy defective or inadequate
       conditions, components or assemblies ofsame;
(z)    improperly designing the subject Bosch table saw such that there was access
       to unguarded moving parts;
(aa)   failing to use competent personnel, agents, servants, workmen,
       employees, contractors and/or subcontractors to design, fabricate,
       manufacture, install and assemble the subject Bosch table saw and plastic
       push stick and/or its assembly and/or its components;
(bb)   failing to maintain proper and adequate quality control or assurance
       procedures, inspections and/or monitoring in regard to         the     design,
       development, manufacture, assembly, installation, distribution, lease or
       sale of the subject Bosch table saw and plastic push stick and/or its
       components;
(cc)   failing to properly and adequately warn Plaintiff of the dangers of the
       defective subject Bosch table saw and plastic push stick which
       Defendant knew or in the exercise of due care should have known
       existed;
(dd)   failing to timely or properly advise or notify foreseeable users of the
       subject Bosch table saw and plastic push stick not to use same under certain
       circumstances and conditions;
(ee)   failing to notify customers or users of the subject Bosch table saw and
       plastic push stick that same is dangerous and to expect hazards such as
       were involved in Plaintiff's incident;
(ff)   failing to comply with industry, local, state and/or federal standards,
       regulations, rules, ordinances and/or statutes concerning      or pertinent to
       the design, manufacture, assembly, sale, lease          and/or distribution of
       said Bosch table saw and plastic push stick and its component            parts
       under the circumstances;
(gg)   such other acts of negligence, carelessness, and/or recklessness as may be
       adduced through discovery; and
(hh)   doing any or all of the foregoing acts or omissions and subjecting
       Plaintiff to a substantially increased risk of harm.




                                                                                   Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 42 of 52




        12.     As the direct and proximate result of Defendant's negligence, Plaintiff sustained

severe and multiple injuries, both internal and external, to and about his body, and extremities

and/or the aggravation of pre-existing conditions thereto, if any, with injury to his bones, joints,

nerves and nervous system, including, but not limited to: nerve and ligament damage to right

hand/wrist requiring surgery, serious and severe scarring of the right hand, limited motion of the

right hand/wrist, internal injuries of an unknown nature, severe aches, pains, mental anxiety and

anguish, severe shock to his entire nervous system, exacerbation of all known and unknown pre-

existing medical conditions, if any, and other injuries that will represent a permanent and

substantial impairment ofPlaintiff's bodily functioning that substantially impairs Plaintiff's ability

to perform his daily life activities, and the full extent of which is not yet known.

        13.     As a further result of the said accident, Plaintiff has suffered severe pain, mental

anguish, humiliation, and embarrassment, and he will continue to suffer same for an indefinite

period oftime in the future

        14.     As a further result ofthe said accident, Plaintiff has and will probably in the future,

be obliged to receive and undergo medical attention which was or will be reasonable and necessary

arising from the aforesaid accident and will otherwise incur various expenditures for the injuries

he has suffered.

        15.     As a further result of the said accident, Plaintiff has incurred medical expenses,

including medical bills that were reasonable, necessary, and causally related to the aforesaid

accident as a result of the injuries he sustained in this accident.

        16.     As a further result of the said accident, Plaintiff has been unable to attend to his

daily chores, duties, and occupations, and he will be unable to do so for an indefinite time in the

future, all to his great financial detriment and loss.




                                                                                             Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 43 of 52




       17.     As a further result of the said accident, Plaintiff has and will suffer severe loss of

his earnings and/or impairment of his earning capacity.

       WHEREFORE, Plaintiff, Ronald DiCola, demands judgment in his favor and against

Defendant, Robert Bosch Tool Corporation,for compensatory damages in excess offifty-thousand

dollars ($50,000) together with interest and costs of suit.

                         COUNT II — STRICT LIABILITY
              RONALD DICOLA V. ROBERT BOSCH TOOL CORPORATION

        18.    Plaintiff, incorporates herein, by reference thereto, all previous paragraphs as

though same were set forth at length herein.

        19.    The subject Bosch table saw with plastic push sticks model # GTS 1031 was

defective and in an unsafe condition when it left control of Defendant and was unsafe for its

reasonably foreseeable and intended uses.

       20.     The subject Bosch table saw with plastic push sticks model # GTS 103 1 was not

equipped with every element necessary to make it safe for its reasonably foreseeable and intended

uses when sold by Defendant.

       21.     The subject Bosch table saw with plastic push sticks model # GTS 1031was

unreasonably dangerous and defective pursuant to the doctrines of strict liability as established by

Pennsylvania law and Section 402A ofthe Restatement(Second)of Torts.

       22.     The subject Bosch table saw with plastic push sticks model # GTS 1031 was in a

defective and unsafe condition because it was not equipped with guarding and/or other physical

barrier safety devises that prevent access to the moving parts ofthe machine.

       23.     The subject Bosch table saw with plastic push sticks model #GTS 1031 was not

equipped with every element necessary to make it safe for its reasonably foreseeable and intended

uses when placed into the stream of commerce by Defendant and sold to Plaintiffs brother.



                                                                                           Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 44 of 52




       24.     As a direct and proximate result of the defective condition of the subject Bosch

table saw with plastic push sticks model #GTS 1031, Plaintiff sustained severe and multiple

injuries, both internal and external, to and about his body, and extremities and/or the aggravation

of pre-existing conditions thereto, if any, with injury to his bones, joints, nerves and nervous

system, including, but not limited to: nerve and ligament damage to right hand/wrist requiring

surgery, serious and severe scarring of the right hand, limited motion of the right hand/wrist,

internal injuries of an unknown nature, severe aches, pains, mental anxiety and anguish, severe

shock to his entire nervous system, exacerbation of all known and unknown pre-existing medical

conditions, if any, and other injuries that will represent a permanent and substantial impairment of

Plaintiffs bodily functioning that substantially impairs Plaintiffs ability to perform his daily life

activities, and the full extent of which is not yet known.

       25.     As a further result of the said accident, Plaintiff has suffered severe pain, mental

anguish, humiliation, and embarrassment, and he will continue to suffer same for an indefinite

period of time in the future

       26.     As a further result ofthe said accident, Plaintiff has and will probably in the future,

be obliged to receive and undergo medical attention which was or will be reasonable and necessary

arising from the aforesaid accident and will otherwise incur various expenditures for the injuries

he has suffered.

       27.      As a further result of the said accident, Plaintiff has incurred medical expenses,

including medical bills that were reasonable, necessary, and causally related to the aforesaid

accident as a result of the injuries he sustained in this accident.




                                                                                            Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 45 of 52




        28.     As a further result of the said accident, Plaintiff has been unable to attend to his

daily chores, duties, and occupations, and he will be unable to do so for an indefinite time in the

future, all to his great financial detriment and loss.

        29.     As a further result of the said accident, Plaintiff has and will suffer severe loss of

his earnings and/or impairment of his earning capacity.

        WHEREFORE, Plaintiff, Ronald DiCola, demands judgment in his favor and against

Defendant, Robert Bosch Tool Corporation,for compensatory damages in excess offifty-thousand

dollars ($50,000)together with interest and costs of suit.




                                               J.FINE LAW GROUP,P.C.



                                       BY:     /s/Jasone E. Fine
                                               JASON E. FINE,ESQUIRE
                                               MICHELLE MALL,ESQUIRE
                                               Attorneys for Plaintiff



Dated: February 20,2020




                                                                                            Case ID: 191101427
        Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 46 of 52




                                        VERIFICATION

       I,Jason E. Fine, Esquire, hereby verify that I am counsel for plaintiff, and herein states that

the statements in the foregoing Civil Action Complaint are true and correct to the best of my

knowledge, information and belief. I am making this Verification on behalf of plaintiff. I

acknowledge that the foregoing Verification is made subject to the penalties of 18 Pa.C.S.A. §

4904 relating to unsworn falsification to authorities.



                                              /s/Jason E. Fine
                                               JASON E. FINE,ESQUIRE




                                                                                            Case ID: 191101427
                     Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 47 of 52




                                              IN THE COURT OF COMMON PLEAS OF PHILADELPHIA
                                                                   COUNTY
                                                  FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                            TRIAL DIVISION — CIVIL




                                 DICOLA                                            November Term 2019

                                     VS                                                  No. 01427

                  ROBERT BOSCH TOOL CORPORATION

                                                                                                 DOCKETED
                                                 CASE MANAGEMENT ORDER                      TRIAL DIVISION - CIVIL
                                                     COMPLEX TRACK                                21-FEB-2020
                                                                                                  E.ORVIK
              AND NOW,21-FEB-2020,it is Ordered that:

             1.      The case management and time standards adopted for complex track cases shall be applicable to
                     this case and are hereby incorporated into this Order.

             2.      All discovery on the above matter shall be completed not later than 07-JUN-2021.

             3.      Plaintiffshall identify and submit curriculum vitae and expert reports of all expert witnesses
                     intended to testify at trial to all other parties not later than 05-JUL-2021.

             4.      Defendant and any additional defendants shall identify and submit curriculum vitae and expert
                     reports of all expert witnesses intended to testify at trial not later than 02-AUG-2021.

             5.      All pre-trial motions shall be filed not later than 02-AUG-2021.

             6.      A settlement conference may be scheduled at any time after 06-SEP-2021. Prior to the
                     settlement conference all counsel shall serve all opposing counsel and file a settlement
                     memorandum containing the following:

                    (a).     A concise summary of the nature of the case if plaintiff or of the defense if defendant or
                             additional defendant;

                    (b).     A statement by the plaintiff or all damages accumulated, including an itemization of
                             injuries and all special damages claimed by categories and amount;

                    (c).     Defendant shall identify all applicable insurance carriers, together with applicable limits
                             of liability.

             7.      A pre-trial conference will be scheduled any time after 01-NOV-2021. Fifteen days
                     prior to pre-trial conference, all counsel shall serve all opposing counsel and file a pre-
                     trial memorandum containing the following:




COPIES SENT PURSUANT TO Pa.R.C.P. 236(b) E. ORVIK 02/21/2020
             Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 48 of 52




            (a).       A concise summary of the nature of the case if plaintiff or the defense if defendant or
                       additional defendant;

          (b).         A list of all witnesses who may be called to testify at trial by name and address. Counsel
                       should expect witnesses not listed to be precluded from testifying at trial;

           (c).        A list of all exhibits the party intends to offer into evidence. All exhibits shall be pre-
                       numbered and shall be exchanged among counsel prior to the conference. Counsel
                       should expect any exhibit not listed to be precluded at trial;

           (d).        Plaintiff shall list an itemization ofinjuries or damages sustained together with all special
                       damages claimed by category and amount. This list shall include as appropriate,
                       computations of all past lost earnings and future lost earning capacity or medical
                       expenses together with any other unliquidated damages claimed; and

           (e).        Defendant shall state its position regarding damages and shall identify all applicable
                       insurance carriers, together with applicable limits of liability;

           (f).        Each counsel shall provide an estimate of the anticipated length of trial.

8.          It is expected that the case will be readyfor trial 06-DEC-2021, and counsel should anticipate
            trial to begin expeditiously thereafter.

9.          All counsel are under a continuing obligation and are hereby ordered to serve a copy of this order
            upon all unrepresented parties and upon all counsel entering an appearance subsequent to the
            entry of this Order.

                                                                  BY THE COURT:




                                                                  DANIEL ANDERS,J.
                                                                  TEAM LEADER
MEK047209(Rev 11/04)
Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 49 of 52




EXHIBIT D
               Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 50 of 52

                                    FILED
                             20 FEB 2020 04:13 pm
                            Civil Administration
                             S. ESPOSITO
J.FINE LAW GROUP,P.C.                                       Attorney for Plaintiff,
BY: Jason E. Fine, Esquire                                  Ron DiCola
 Attorney ID#: 82452
 Michelle Mall, Esquire
 Attorney ID#: 318100
Eight Penn Center
 1628 John F. Kennedy Blvd., Suite 2120
Philadelphia, PA 19103
(267)888-2960
 michelle@jfinelaw.com

 RONALD DICOLA                                       COURT OF COMMON PLEAS
                                                     PHILADELPHIA COUNTY
                       Plaintiff,

        v.
                                                     NO.: 191101427

 ROBERT BOSCH TOOL
 CORPORATION
               Defendant.


                 CASE MANAGEMENT CONFERENCE MEMORANDUM

                                          PART A
                           (To be completed in Personal Injury Cases)

 Filing party: Plaintiff, Ronald Dicola
                                                             By: Jason Fine, Esq.
                                                             Michelle Mall, Esq.


 Counsel's Address(IMPORTANT)                                1628 JFK Boulevard,
                                                             Suite 2120
                                                             Philadelphia, PA 19103

 1.     Date of accident or occurrence:                      November 13, 2017

       (a). Age of Plaintiff(s):                             64 years old

 2.      Most serious injuries sustained:
      Flexor tendon rupture of right hand, injury of palmar artery of right hand, carpal tunnel syndrome




 3.      Is there any permanent injury claimed:                 X     Yes         No
         Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 51 of 52




       If yes, indicate the type of permanent injury:    See above injuries

4.     Dates of medical treatment: 11/13/17-12/12/18


5.     Is medical treatment continuing?                             Yes             X No

6.     Has there been an inpatient hospitalization?               _X_Yes                No

7.     Has there been any surgery                                 Yes.

8.     Approximate medical bills to date? $87,928.38

       Approximate medical bills recoverable in this case: All

9.     Are there any existing liens(Workers Compensation, DPW,Medical, etc.)?
                                                               Yes X        No

       If yes, what type and approximate amount?                  N/A

10.    Time lost form work:                                       No wage loss claim at this time.

1 1.   Approximate past wage loss:                                N/A

12.    Is there a claim for future lost earning capacity?                Yes          No
                                                                  TBD

       If yes, approximate future lost earning capacity:          TBD

13.    Are there any related cases or claims pending?                    Yes      X     No
       If so, list captions(s) or other appropriate identifier:

14.    Do you anticipate joining additional parties?                     Yes    X       No

15.    Plaintiffs factual position as to liability:
       On or about November 13, 2017, Plaintiff, Ronald Dicola, was pushing wood with the
       plastic push stick through the table saw. As Plaintiff was pushing the wood through the
       table saw,the plastic push stick hit the table saws blade causing the plastic push stick to
       shatter causing plaintiffto sustain serious and permanent injuries.

 16.    Defense factual position as to liability:                 Defendant is left to their proof.

 17.    Defense position as to causation ofinjuries alleged: Defendant is left to their proof.

 18.    Identify all applicable insurance coverage:
      Defendant:                     Insurance Carrier:   Coverage Limits:
      All Defendants                 See Defense Memo     See Defense Memo

      Are there issues as the applicability of the
      above insurance coverage:                               Yes    X   No


19.   Demand: $800,000               Offer: $0.00
                                                                              Case 2:20-cv-01340-HB Document 1 Filed 03/09/20 Page 52 of 52
